Citation Nr: 1003576	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-26 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection, for accrued benefits 
purposes, for a bilateral knee disorder, claimed as secondary 
to a service-connected gunshot wound of the right lower leg, 
involving muscle group XII, with a fractured fibula.

2.  Entitlement to special monthly compensation (SMC), for 
accrued benefits purposes, based on the need for regular aid 
and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to July 
1947.  He died in September 2001.  The appellant is the 
Veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that this matter was previously before the 
Board, and was adjudicated in a decision dated in November 
2007.  In that decision, the Board denied the claims listed 
on the title page above.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in November 2008, 
pursuant to a Joint Motion for Remand, the Court vacated the 
Board's November 2007 decision, in part, and remanded these 
claims back to the Board for development consistent with the 
Joint Motion.  The Board's decision to deny an effective date 
prior to May 17, 1996, for the grant of service connection 
for ischemic cardiomyopathy, for accrued benefits purposes, 
was not subject to the Court's Order and is final.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A bilateral knee disorder did not manifest during 
service, or within a year of discharge, and is not 
attributable to service.

2.  A bilateral knee disability is unrelated (cause or 
aggravation) to any service-connected disease or injury.

3.  The Veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity; his service-
connected disabilities are not shown to render him unable to 
care for most of his daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

2.  A bilateral knee disability is not proximately due to or 
the result of any service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2009).

3.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.352 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
After issuance of the May 2005 letter, and opportunity for 
the appellant to respond, the December 2005 supplemental 
statement of the case reflects readjudication of each claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this notice. 

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

In considering a claim for accrued benefits, generally, only 
evidence contained in the claims file at the time of the 
Veteran's death is considered.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2009).  However, in Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that 
service department and certain VA medical records are 
considered as being constructively in the claims file at the 
date of death although they may not physically be in there 
until after that date.  The pertinent provisions refer to 
service department records, reports of VA hospitalizations, 
reports of treatment by VA medical centers, reports of 
treatment authorized by the VA, and reports of autopsy made 
by VA on date of death.  Here, the appellant has not 
identified any such records, so there are no additional 
records to obtain.

Also of record and considered in connection with the appeal 
are various statements submitted by the appellant and her 
representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the Veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this 
case, the appellant's claim for accrued benefits was received 
within one year of the Veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit 
has made it clear that, in order to support a claim for 
accrued benefits, a veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled 
to them under an existing rating or decision.  38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
Feb. 11, 1998).  Here, at the time of his death, the Veteran 
had claims pending for entitlement to service connection for 
a knee disability, and entitlement to special monthly 
compensation (SMC) based on the need for the regular aid and 
attendance of another person.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the Veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the Veteran would have been bound had 
he survived to have his claims finally decided.

Service Connection - Knee Disorder

Claimants are entitled to compensation from the Department of 
Veterans Affairs where the claim is based on the service of a 
veteran, who developed a disability "resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish 
a right to compensation for a present disability, a claimant 
must show: "(1) the existence of a disability concurrent with 
the claim; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to this claim, service connection may also be 
awarded for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  Any additional impairment of 
earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, also warrants compensation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered a part of the original 
disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)).

Here, at the time of the Veteran's death, service connection 
was in effect for gunshot wound residuals of the right leg.  
The Veteran contended prior to his death that, in August 
1996, his right knee gave way, causing him to fall and injure 
both his knees.  It was therefore his contention that the 
knee injuries were incurred on a secondary basis, caused by 
his service-connected gunshot wound to the right leg.  While 
the Veteran did not seek service connection on a direct or 
presumptive basis, for purposes of a thorough discussion, the 
Board simply notes that, while the Veteran's service 
treatment records show that the Veteran was treated 
extensively for a gunshot wound to the right lower leg, 
proximal to the knee, those records reveal no discrete knee 
injury.  Indeed, the first diagnosis of a bilateral knee 
disability does not appear in the record until many years 
after discharge.  As such, the Board concludes that service 
connection on a direct basis, or on a presumptive basis, is 
not in order.  

Also regarding direct service connection, the Board 
acknowledges that, in a January 2001 written statement, the 
Veteran's private physician, D.J.V., indicated that the 
Veteran first had right knee dysfunction in 1945.  However, a 
reading of the entire report reveals that D.J.V. was in fact 
referring to the service-connected gunshot wound, and not to 
any specific knee injury.  Indeed, he concluded that the 
Veteran had chronic axonal loss in keeping with nerve injury 
"distal to" the knee.  

The Board thus turns to the primary theory of entitlement 
identified by the Veteran prior to his death, and now by the 
appellant, in his stead: secondary service connection.  Upon 
review of the record, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's bilateral knee disorder is related to his service-
connected disabilities, for accrued benefits purposes.  

The evidence certainly shows a diagnosis of a discrete knee 
disorder concurrent with the Veteran's claim.  Post-service 
records include an August 1996 X-ray of the Veteran's right 
knee, showing mild loss of height in the medial compartment 
of the right knee.  A September 1996 MRI of the right knee 
revealed maceration of the posterior horn of the lateral 
meniscus, truncation and degenerative changes of the anterior 
horn of the medial meniscus, suggesting prior injury or 
surgery, and minimal joint effusion.  A November 1996 VA X-
ray report shows the Veteran's knees appeared within normal 
limits for his age, and that a metallic foreign body was in 
the posterior soft tissues of the proximal right leg.  A 
November 1998 VA examination report reveals onset of pain and 
weakness in the right knee in the prior two years.  The 
Veteran was reported to have fallen three times.  An MRI 
showed bilateral meniscal degeneration and a piece of metal 
in the posterior soft tissue of the proximal right leg.  The 
impression was degenerative meniscal disease of the right 
knee, effusion of the right knee, and a foreign body to the 
upper right leg, secondary to a gunshot wound.  

However, despite the wording of the November 1998 examiner's 
impression, which appears to relate a knee disability to the 
service-connected gunshot wound, a preponderance of the 
evidence of record establishes that the Veteran's diagnosed 
knee disorders are not secondary to his service-connected 
disabilities.  Regarding the foreign body noted in the 
imaging results, this would appear to be associated with his 
service-connected gunshot wound.  Regarding the finding of 
degenerative meniscal disease of the right knee, the November 
1998 VA examiner in fact opined that he could not relate this 
diagnosis to the Veteran's service-connected disabilities.  
The Veteran's knee disability appeared to the examiner to be 
due to chronic degenerative changes, which could have 
occurred over the years since his injury.  

Thus, while the November 1998 examiner's impression does not 
present a clear picture as to etiology, the examiner's 
ultimate opinion was that no relationship was indicated.  
Significantly, there is no medical opinion that purports to 
relate any knee disability present at the Veteran's death, to 
the service-connected gunshot wound residuals.  Although the 
September 1996 MRI report includes the Veteran's history of 
the right side recently giving way, resulting in injury to 
his left knee, this does not appear to be the opinion of the 
physician, but a recitation of the Veteran's statements to 
him.  While the Veteran was certainly competent to describe 
his symptoms and the events leading up to the onset of 
symptoms, the Veteran never explained the basis for his 
ultimate conclusion that additional knee disability was 
caused by the service-connected gunshot wound residuals, or 
the mechanism for such causation, other than the mere 
proximity of his symptoms to a recent fall.  This of course 
amounts to speculation on the Veteran's part, and carries 
little probative weight.  In contrast, the November 1998 
examiner identified the specific nature of the additional 
disability as degenerative changes, but found that they were 
not related to the service-connected injury.  

While the November 1998 examiner did not identify a specific 
cause for the claimed knee disability, this does not leave 
the evidence for and against a nexus in approximate balance.  
In light of the approximately 50 years intervening the onset 
of service-connected right leg disability and the initial 
identification of the claimed knee degenerative changes, and 
the lack of any conclusive, reasoned opinion supporting the 
claimed relationship, the Board must conclude that the 
essential element of nexus is not established in this case, 
but rather, the evidence weighs against the claim.  

The Board must also address the stipulation of the parties to 
the Joint Motion for Remand, that the Board failed to address 
a February 2001 finding by L.S.H, M.D. that: 

All of the deformities and all of the deficits that 
I see I believe can be related to his original 
devastating injury to his arm and upper extremity.  
There are multiple shrapnel wounds that aren't just 
static but sometimes dynamic and increase in their 
severity with the deformity and with the 
degenerative arthritis.  

In addressing this finding, the Board concludes that it is 
simply not pertinent to the matter on appeal.  While L.S.H. 
discussed both upper and lower extremity injuries in the 
February 2001 report, the passage cited by the parties 
clearly refers to upper extremity injuries, not lower 
extremity or knee injuries, which are at issue in this 
appeal.  Moreover, the only lower extremity defects included 
in the entire February 2001 note refer to neurological 
defects, for which service connection is already in effect.  
A January 2001 note by the same physician does identify 
degenerative joint disease of the right knee, shown on X-ray, 
but does not purport to relate that finding to any service-
connected disability.  Thus, to the extent that any of 
L.S.H.'s statements are pertinent, they are not probative of 
a relationship between any knee disability concurrent with 
the Veteran's claim and any service-connected disability.  

Regarding the other deficiency in the Board's November 2007 
decision identified by the parties to the Joint Motion (at 
page 6), the parties stipulate that "the Board failed to 
make any finding as to whether the Veteran's right knee 
disorders were 'proximately due to or the result of the 
Veteran's service-connected disabilities."  Notwithstanding 
the Board's explicit finding in the November 2007 decision 
that "the [V]eteran's knee disorders were not related to his 
service-connected disabilities," as well as the conclusion 
of law reached by the Board that, "A bilateral knee disorder 
was not proximately due to or the result of a service-
connected disease or injury," citing specifically to 
38 C.F.R. § 3.310, the Board finds once again that, for the 
reasons discussed above, a preponderance of the evidence 
demonstrates that the Veteran's knee disabilities are not 
proximately due to or the result of his service-connected 
disabilities.  This includes causation or aggravation.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Aid and Attendance

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

In this case, it is not contended, and the evidence does not 
show that the Veteran, prior to his death, had lost the use 
of both feet or alternatively, one hand and one foot.  While 
the Veteran had sustained major damage to the right upper 
extremity, which rendered his right arm essentially 
nonfunctional, as noted on the October 1996 A&A examination 
report, he was able to walk unaided.  He could walk 100 feet 
at a time and would walk around the house or outside when 
weather permitted.  The Veteran left the house with his wife 
three or four times per week.  Therefore, he retained 
significant use of his right lower extremity despite the 
service-connected injury.  Moreover, it is neither contended 
nor shown that the Veteran was blind in both eyes.  Rather, 
it was the Veteran's contention before his death, and the 
appellant's current contention that the Veteran was in need 
of regular aid and attendance as a result of his service-
connected disabilities.  

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" 
will be a proper basis for the determination, and is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

The Board notes initially, as stipulated in the Joint Motion, 
a February 1996 statement of attending physician completed by 
the Veteran's private physician, E.J.E., M.D. shows that 
boxes were checked on the form indicating that the Veteran 
was in need of aid and attendance of someone else in ordinary 
activities of life, and was housebound, i.e., confined to his 
house or immediate premises.  However, in terms of the 
specifics pertinent to this claim, E.J.E. indicated that, 
while the Veteran needed "some assistance" in dressing, he 
was not bedridden, he could get around unassisted, he could 
attend to the needs of nature unassisted, he could wash and 
keep himself ordinarily clean and presentable, and he was 
physically and mentally able to protect himself from the 
everyday hazards of life.  Moreover, other evidence indicates 
that the Veteran was not in fact housebound, and that his 
need for aid and attendance was fairly limited, and not of 
the degree contemplated for SMC.

Here, there is no contention or showing that the Veteran was 
permanently bedridden.  As noted above, he was shown to be 
able to walk; and did walk.  A February 1996 statement of 
attending physician, signed by E.J.E., states that, in 
January 1995, the Veteran developed dyspnea on exertion at 3 
to 4 blocks, which progressed over 6 months to dyspnea at 50 
feet.  This was due to his ischemic cardiomyopathy, which was 
severe.  The Veteran underwent a quadruple bypass in July 
1999.  According to the October 1996 A&A examiner, the 
Veteran was not confined to his home, as indicated by E.J.E.  
The report of VA examination in November 1998 also shows that 
the Veteran could walk, albeit with a slow gait.  Moreover, 
there is no contention or showing that the Veteran had 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances, or that he was unable to keep himself 
ordinarily clean and presentable, or that he had an inability 
to attend to the wants of nature.  

In a March 1994 written statement, the Veteran indicated that 
he was unable to feed himself with his right arm.  However, 
while, according to the October 1996 examiner, the Veteran 
needed some assistance with meals, in that his wife needed to 
cut his meat, if that were served, because he could not use 
his right hand, he was generally able to feed himself.  A 
March 1995 RO hearing transcript shows that the Veteran's 
wife had quit working to care for the Veteran, and that he 
was unable to drive a car.  E.J.E. indicated that the Veteran 
no longer had a license to drive.  However, a January 2001 
report from the D.J.V., MD, indicates that driving had become 
more difficult due to increased weakness, perhaps implying 
that the Veteran was actually driving at that time.  The 
Veteran and his wife both indicated that if something had 
happened to his left arm, he would be unable to feed or 
clothe himself.  However, the evidence demonstrates the 
Veteran did not lose function in his left arm.  

As demonstrated by the discussion above, it is clear that the 
Veteran did receive substantial help from his wife regarding 
activities of daily life, including household chores.  The 
Veteran stated in July 1996 that he needed the assistance of 
his wife for his daily activities.  In an October 1995 
written statement, the Veteran's wife indicated that she was 
unable to work due to taking care of the Veteran, as he had 
recently been diagnosed with a heart disorder, and she needed 
to transport him to weekly medical appointments.  A September 
1996 statement from E.J.E. states that the Veteran had been 
under his care for Class III congestive heart failure and 
coronary artery disease since September 1995.  He was 
disabled and required assistance at home with activities of 
daily living.  This was due to contracture and nonuse of his 
right arm and hand from his military injuries, severe hearing 
impairment, and fatigue and shortness of breath with 
activity.  However, a February 1993 VA outpatient treatment 
record discussed the Veteran's numerous service-connected 
disabilities and their impact on his health.  The physician 
noted that the Veteran was otherwise strong and healthy and 
had an active, useful life looking after a five-acre farm.  
In the VA examination conducted in October 1996, the 
September 1996 statement from Dr. E.J.E. and the Veteran's 
cardiac history was noted.  The Veteran was found to be able 
to walk unaided, he dressed and undressed himself at the 
examination, and he reported attempting to assist his wife 
with the household chores.  The examiner found that the 
Veteran was capable of performing most of his own needs and 
indicated that the only assistance the Veteran actually 
required was cutting some of his food at meals.  In essence, 
while the evidence demonstrated that the Veteran required 
some care and assistance from his wife, this was an 
occasional need, associated with specific tasks, and was not 
of the type and degree contemplated as incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from the hazards or dangers 
inherent in his daily environment.

The Board acknowledges, as discussed above, that there is 
some conflict in the findings relating to the boxes checked 
by E.J.E. on the February 1996 form, and in the findings 
noted on subsequent examinations.  In this case, the Board 
finds the more detailed findings of the October 1996 A&A 
examination to be more persuasive than the check marks left 
by E.J.E.  As discussed above, there is no question that the 
Veteran required assistance in performing certain functions; 
however, it does not appear that he required assistance of 
the type and degree contemplated under the regulations.

The Board acknowledges that, in addition to his physical 
disabilities, the Veteran was service connected for hearing 
loss, which was 20 percent disabling at the time of his 
death.  His private physician, E.J.E. described the Veteran's 
hearing impairment as moderate in February 1996 and severe in 
September 1996.  The Veteran asserted prior to his death that 
he could not hear, and the appellant has described his 
inability to hear the phone or the doorbell.  Nevertheless, 
while hearing impairment clearly contributed to the Veteran's 
disability picture, in particular his inability to drive, the 
evidence discussed above clearly demonstrates that it did not 
render the Veteran bedridden, or result in inability to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable, in frequent need of adjustment of any special 
prosthetic or orthopedic appliances, inability to feed 
himself, inability to attend to the wants of nature, or 
incapacity, physical or mental, which required care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his daily environment.  
Indeed, even E.J.E., who in February 1996 checked the box 
indicating that the Veteran was in need of aid and 
attendance, also indicated on the same for that the Veteran 
was physically and mentally able to protect himself from the 
everyday hazards of life.  

Finally, the Board acknowledges the assertions of the 
appellant in this case.  The Board does not doubt her 
competence to describe the Veteran's abilities and the 
assistance she provided him.  However, while the Veteran 
clearly required occasional assistance from his wife in 
specific tasks, the evidence demonstrates that the Veteran 
did not require such personal assistance from others as to 
render him in need of aid and attendance.  

For all the foregoing reasons, the claim for SMC, based on 
A&A , must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection, for accrued benefits purposes, for a 
bilateral knee disorder, is denied.

SMC, for accrued benefits purposes, based on the need for 
regular A&A, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


